Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a module housing, wherein the module housing comprises a first fulcrum wall and a second fulcrum wall, the moveable member comprises a first arm, a second arm and third arm, the first cable is connected to the first arm, the second cable is connected to the second arm, the third cable and the fourth cable are connected to the third arm, the first fulcrum wall corresponds to the first arm, and the second fulcrum wall corresponds to the second arm.
As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious a module housing and an elastic unit, wherein the moveable member slides between a first moveable member position and a second moveable member position in the module housing, and when the moveable member is in the first moveable member position, the first brake lever and the second brake lever provided no lever force, and when the moveable member is in the second moveable member position, the third cable applies the first brake force to the first brake unit, the fourth cable 
As to claim 17, the prior art of record, taken alone or in combination, fails to disclose or render obvious a module housing, wherein the module housing comprises a first fulcrum wall and a second fulcrum wall, the moveable member comprises a first arm, a second arm and third arm, the first cable is connected to the first arm, the second cable is connected to the second arm, the third cable and the fourth cable are connected to the third arm, the first fulcrum wall corresponds to the first arm, and the second fulcrum wall corresponds to the second arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657